Exhibit 99.1 1 Tengion Analyst & Investor Meeting October 27, 2010 2 Forward Looking Statements Forward Looking Statements Certain statements in this presentation may constitute forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Although Tengion believes that these statements are based upon reasonable assumptions within the bounds of its knowledge of its business and operations, there are a number of factors that may cause actual results to differ from these statements. For instance there can be no assurance that: (i) the Company will be able to obtain the capital it needs to develop its product candidates or continue as a going concern; (ii) the Company will be able to successfully enroll patients in its clinical trials, including its Phase I clinical trial for the Neo-Urinary Conduit; (iii) patients enrolled in the Company’s clinical trials will not experience adverse events related to the Company’s product candidates, which could delay clinical trials or cause the Company to terminate the development of a product candidate; (iv) the results of the clinical trial for the Neo-Urinary Conduit will support further development of that product candidate; (v) data from the Company’s ongoing preclinical studies will continue to be supportive of advancing its preclinical product candidates; and (vi) the Company will be able to progress its product candidates that are undergoing preclinical testing, including the Neo- Kidney Augment, into clinical trials. For additional factors which could cause actual results to differ from expectations, reference is made to the reports filed by the Company with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended.The forward looking statements in this presentation are made only as of the date hereof and the Company disclaims any intention or responsibility for updating predictions or expectations in this presentation. 3 Agenda Company Overview Steven Nichtberger, MD, President and CEO Tengion’s Regenerative Medicine Platform and Product Development Pathway Tim Bertram, DVM, PhD - Executive Vice President Science & Technology and Chief Scientific Officer Neo-Urinary Conduit - Clinical Sunita Sheth, MD, Chief Medical Officer, Vice President Clinical & Regulatory Affairs Neo-Urinary Conduit - Commercial Opportunity Mark Stejbach, Vice President & Chief Commercial Officer - Q&A Neo-Kidney Augment - Preclinical Research Program Sharon Presnell, PhD, Senior Vice President Regenerative Medicine & Biology Neo-Kidney Augment - Research to Clinic Deepak Jain, PhD, Senior Vice President, Bioprocess Research & Development Neo-Kidney Augment - Clinical Development Considerations Sunita Sheth, MD, Chief Medical Officer, Vice President Clinical & Regulatory Affairs Conclusion Steven Nichtberger, MD, President and CEO - Q&A 4 Tengion products harness the body’s natural ability to regenerate §Unique and productive research platform Lead clinical product targets patients with bladder cancer §First patient enrolled, biopsied and implanted successfully –1 quarter later than anticipated §Investigators anticipate more timely enrollment going forward §Significant unmet need drives billion dollar market opportunity Lead preclinical program delays progression of kidney failure §Four key animal models of chronic renal failure –Initial proof of concept data - AJP/RP: Sept 10 –Diabetic renal failure study - ISCT: Sept 10 –Human cells implanted into nude rats with renal failure - TERMIS Dec 10 –Large animal study - American Society of Transplantation Oct 10 §Strong and growing foundation of evidence for product development Company Highlights Company Highlights 5 Catalyzing Regeneration in the Body INTEGRATED PLATFORM Industrialization Cells Biomaterials Implantation Humans have limited capacity to regenerate Our platform uniquely catalyzes human tissue regeneration 7 Tengion’s Regenerative Medicine Platform and Product Development Pathway Tim Bertram, DVM, PhD 8 Regenerative solutions to address unmet medical needs safely and efficaciously Accelerated Product Development Pathway Translation of Regenerative Medicine Products §Product-directed scientists addressing unmet medical need §Optimized product formulation for optimal outcomes §Established development pathway to commercialization §Scale-up manufacturing to meet market demands 9 Platform - Cells Platform - Cells Defined regenerative cells taken from the patient Defined regenerative cells taken from the patient §Autologous cells –Identify, characterize and expand selected regenerative cells –Indifferent as to tissue source or cell type - focus is optimizing regeneration –Avoids risks associated with allogeneic and other sources Fat biopsy Selected Regenerative Cells (SMC) GMP shipping conditions INTEGRATED PLATFORM Industrialization Biomaterials Cells Kidney Augment: Chronic Kidney Disease Conduit: Bladder cancer patients requiring bladder removal 10 Platform - Biomaterials Platform - Biomaterials Biomaterials for enhancing formulation and outcomes Biomaterials for enhancing formulation and outcomes Optimized formulation Cellular control Biodegradable scaffold Cellular alignment Functional regeneration §Focus on materials with clinical precedent to support regeneration §Optimize formulation for maximal product stability Industrialization Biomaterials Cells Kidney Augment: Chronic Kidney Disease INTEGRATED PLATFORM Conduit: Bladder cancer patients requiring bladder removal * Regeneration demonstrated in preclinical models 11 Platform - Industrialization Platform - Industrialization GMP compliant scale-up and focus on cost of goods GMP compliant scale-up and focus on cost of goods §Integrated, GMP-compliant processing, bio-analytical methods and delivery devices to produce scalable, cost-efficient products Expansion Production bioreactor Production facilities Expansion and isolation Production facilities Production bioreactor INTEGRATED PLATFORM Industrialization Biomaterials Cells Kidney Augment: Chronic Kidney Disease Conduit: Bladder cancer patients requiring bladder removal 12 Platform - Implantation Platform - Implantation 3-Dimensional tissue and organ regeneration 3-Dimensional tissue and organ regeneration Delivery/Transport system Regenerative outcome Neo-Urinary Conduit Delivery system Minimally invasive Regenerative outcome NX NX + NKA Healthy §Key opinion leaders have performed preclinical surgeries to inform product design §Implant procedure being standardized for consistent outcomes INTEGRATED PLATFORM Industrialization Biomaterials Cells Conduit: Bladder cancer patients requiring bladder removal * Kidney Augment: Chronic Kidney Disease * Actively evaluating in clinical program 13 §BLA with CBER in the lead and CDRH collaborating §IND accepted in 30 days §Neo-Bladder Augment experience in US and Europe is instructive for conduit §FDA interactions planned 2011 §Combination product development pathway expected §Previous development experience instructive for optimal plan Regulatory Pathway - Combination Products Regulatory Pathway - Combination Products CBER lead with CDRH collaboration CBER lead with CDRH collaboration Conduit: Bladder cancer patients requiring bladder removal Kidney Augment: Chronic kidney disease 14 IP and Barriers to Entry Issued patent protection to 2021, plus recent applications pending §37 US and 130 international patents and patent applications §Core patents cover composition, design and methods of manufacture* Plus know-how, trade secrets and integrated capabilities associated with the discovery, development and manufacturing of our product candidates CELLS DEVICE / MATERIAL PROCESS THX USE Urologic Franchise Patent Applications Issued Patents Neo-Kidney Augment CELLS DEVICE / MATERIAL PROCESS THX USE * Individual patents may cover multiple elements 15 Neo-Urinary Conduit Neo-Urinary Conduit Clinical Update Clinical Update Sunita Sheth, MD Sunita Sheth, MD 17 When bladder removal is needed, a urinary diversion procedure is performed… §Native bladder removed §Section of bowel isolated, with blood supply maintained §Bowel continuity re-established without the removed segment §Ureters connected to the bowel segment, which is connected to abdominal wall for ostomy bag drainage Non-continent Urinary Diversion Conduit (20,000 annually in the US & EU) §Native bladder removed §Section of bowel isolated, with blood supply maintained §Bowel continuity re-established without the removed segment §Isolated bowel segment fashioned into a pouch §Ureters connected to the bowel segment, which is connected to urethra Orthotopic Neo-bladder (1,600 annually in the US & EU) Bladder Cancer Management Urinary diversion procedures Bladder Cancer Management Urinary diversion procedures 18 Current Standard of Care - Common Side Effects Current Standard of Care - Common Side Effects Absorption Issues Electrolyte and metabolic imbalances, drug re-absorption issues Infection Persistent infections in ~23% of conduit patients Cancer Malignancy may result from use of bowel tissue Mucus Secretion Bowel tissue secretes mucus into urine Bowel Complications Leaks, fistulas, obstructions, anemia and neurological abnormalities Stone Formation Recurrent stones in ~10% of conduit patients, due to mucus secretion 19 Neo-Urinary Conduit Expanding an established regeneration technology platform SMC from Adipose Scaffold Construct Surgical Implantation In vivo Regeneration Urinary diversion Neo-Urinary Conduit 20 Open label study to define surgical procedure and safety profile §5 patients with primary bladder cancer requiring bladder removal –U of Chicago and Johns Hopkins screening §Selective enrollment criteria –Bladder cancer, stage T1/T2 and N0, M0 only –Not obese –No history of pelvic radiation –No uncontrolled diabetes or hypertension §Primary efficacy assessment –Conduit integrity and patency at 1 year §Quarterly interim assessments –Weekly visits in post-operative period Neo-Urinary Conduit Neo-Urinary Conduit Clinical trial Clinical trial 21 Neo-Urinary Conduit Trial Incorporating years of clinical development experience Selected entry criteria for initial clinical study §Enroll a less complicated and more homogeneous population –Minimize risk of unrelated events Standardize surgical approach and post-op stoma care §Same 2 surgeons at each surgery for the first 3 patients Sequential patient enrollment first 3 patients §Minimum of 8 weeks between implants for first 3 patients §Permits optimization of surgical approach prior to the next patient 22 First patient has been implanted at U of Chicago §Biopsied, manufactured product to specifications, shipped, implanted §1 quarter longer than anticipated to identify first patient Investigators expect more timely enrollment going forward §First patient with Neo-Urinary Conduit now implanted §Two sites now actively screening rather than one Actively evaluating §Broadening of patient selection criteria §Addition of more sites (minimal incremental cost per site) Neo-Urinary Conduit Neo-Urinary Conduit Enrollment Enrollment 23 Neo-Urinary Conduit Commercial Opportunity Mark Stejbach 24 Conduit Commercial Opportunity Efficacy without the morbidity of using bowel Compelling potential advantages across stakeholders §Eliminates need to harvest bowel from the patient §May reduce / eliminate many acute and chronic complications §Value proposition driven by targeted safety profile Sources:US: NIS, average 2003-5; EU: National health records for UK, France, Germany, (2004-6), population-based estimates for others Procedures* Procedures* *Annual procedures for all indications 25 Today, these patients get either a conduit or a bladder replacement created from their own gastrointestinal tissue Other conditions include: radiation cystitis pelvic trauma diabetic neurogenic bladder ~15% of Conduits are placed for conditions other than bladder cancer Cystectomy Procedures (IMS 2005-6)
